Case 4:21-cv-00134-SHR Document 1-3 Filed 03/29/21 Page 1 of 20
Case 4:21-cv-00134-SHR Document 1-3 Filed 03/29/21 Page 2 of 20
Case 4:21-cv-00134-SHR Document 1-3 Filed 03/29/21 Page 3 of 20
Case 4:21-cv-00134-SHR Document 1-3 Filed 03/29/21 Page 4 of 20
Case 4:21-cv-00134-SHR Document 1-3 Filed 03/29/21 Page 5 of 20
Case 4:21-cv-00134-SHR Document 1-3 Filed 03/29/21 Page 6 of 20
         Case 4:21-cv-00134-SHR Document 1-3 Filed 03/29/21 Page 7 of 20




 1     Marc D. Bleaman, State Bar Number 016378
       Elizabeth L. Warner, State Bar Number 023039
 2     BLEAMAN LAW FIRM, P.C.
       4562 N. 1st Avenue, Ste 100
 3     Tucson, AZ 85718
       Telephone: (520) 323-1808
 4     Facsimile: (520) 323-0463
       mbleaman@bleamanlawfirm.com
 5     ewarner@bleamanlawfirm.com
       Attorneys for Plaintiff
 6
 7                   IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 8                          IN AND FOR THE COUNTY OF SANTA CRUZ
 9
     ANASTRID GALLEGO, a married woman; ) No. CV202000272
10                                             )
11         Plaintiff,                          ) AMENDED COMPLAINT
                                               )
12   vs.                                       )
                                               )
13
     RUSSEL ROBERT GAVEL and JANE DOE)
14   GAVEL, husband and wife; LV EXPRESS)
     LLC, a foreign corporation licensed to do) (Assigned to: Hon. Denneen Peterson)
15   business in Arizona; RYDER TRUCK)
16   RENTAL INC, a foreign corporation)
     authorized to do business in Arizona; JOHN)
17   DOES 1-10; JANE DOES 1-10; ABC)
     PARTNERSHIPS              1-10;        XYZ)
18   CORPORATIONS 1-10; Inclusive,             )
19                                             )
           Defendants.                         )
20
21          Plaintiff Anastrid Gallego, by and through undersigned counsel, for her Complaint

22   alleges as follows:
23
            1.       This matter involves an amount that exceeds the minimum jurisdictional limits
24
     of this Court, and therefore, this Court has jurisdiction.
25
26
                                                                GALLEGO
          Case 4:21-cv-00134-SHR Document 1-3 Filed 03/29/21 Page 8 of 20V. GAVEL, ET AL.

      BLEAMAN
     LAW FIRM, P.C.



 1       1. 2. Plaintiff is a resident of Santa Cruz County, Arizona. At the time of the events
 2
     giving rise to this action, Plaintiff was a resident of Santa Cruz County.
 3
 4       2. 3. Upon information and belief, Plaintiff alleges that Defendants Russel Robert Gavel
 5   and Jane Doe Gavel were husband and wife and were at all times acting for the benefit of
 6
     the marital community.
 7
 8       3. 4. Upon information and belief, Plaintiff alleges that Defendant Ryder Truck Rental,
 9
     Inc., is a Florida corporation authorized to do business in Arizona.
10
11       5. Upon information and belief, Plaintiff alleges that Defendant LV Express, LLC
12   is a California corporation authorized to do business in Arizona.
13
14       4. 6. Venue and jurisdiction are proper in Pima County, Arizona.
15
         5. 7. Defendants John Does 1-10 and Jane Does 1-10 are individuals or married couples
16
17   whose identities are presently unknown to Plaintiffs and who committed some or all of the

18   acts complained of herein. Leave of court is sought to amend the Complaint to include the
19
     correct names as may be required and identified.
20
21       6. 8. Defendants ABC Partnerships 1-10 and/or XYZ Corporations 1-10 are Arizona or
22   foreign corporations and/or general or limited partnerships whose identities are presently
23
     unknown to Plaintiffs, and who committed some or all acts complained of herein. Leave of
24
     court is sought to amend the Complaint to include the correct names as may be required and
25
26   as identified.

                                                  2
                                                                GALLEGO
          Case 4:21-cv-00134-SHR Document 1-3 Filed 03/29/21 Page 9 of 20V. GAVEL, ET AL.

      BLEAMAN
     LAW FIRM, P.C.



 1       7. 9. All relevant events took place in Santa Cruz County, Arizona.
 2
         8. 10. Pursuant to Ariz. R. Civ. P. 8(b)(2), Plaintiffs’ damages are such as to qualify for
 3
 4   Tier 2 as defined by Ariz. R. Civ. P. 26.2(c)(3)(c).
 5
         9. 11. On January 5, 2019, Plaintiff was traveling northbound on Interstate 19 near
 6
 7   milepost 19 in Tumacacori, Arizona, in the left lane. Defendant Russel Robert Gavel was

 8   driving a truck northbound on Interstate 19 in the right lane near Plaintiff. Defendant Russel
 9
     Robert Gavel attempted to pass Plaintiff by moving from the right lane to the left lane. As
10
     Defendant Russel Robert Gavel attempted to pass Plaintiff, he hit her vehicle, causing her
11
12   vehicle to spin, go into the median, and roll onto its left side.

13
         10. 12. Upon information and belief, Defendant Russel Robert Gavel was driving a
14
15   vehicle owned by Defendant Ryder Truck Rental, Inc.

16
         13. Upon information and belief, Defendant Russel Robert Gavel was in the course
17
     and scope of employment with Defendant LV Express, LLC.
18
19
         11. 14. Defendant Russel Robert Gavel had a duty of care to operate his vehicle in a safe
20
     and prudent manner to avoid causing a motor vehicle collision with any other vehicles.
21
22       12. 15. Defendant Russel Robert Gavel had a duty to control the speed of his vehicle to

23   avoid causing a collision with other vehicles on the roadway.
24
25
26

                                                   3
         Case 4:21-cv-00134-SHR Document 1-3 Filed 03/29/21 PageGALLEGO V. GAVEL, ET AL.
                                                                 10 of 20

      BLEAMAN
     LAW FIRM, P.C.



 1       13. 16. Defendant Russel Robert Gavel had a duty to drive his vehicle as nearly as
 2
     practicable entirely within a single lane and not move his vehicle from that lane until it was
 3
     safe to do so.
 4
 5       14. 17. Defendant Russel Robert Gavel breached his duty of care toward Plaintiff when
 6
     he operated her vehicle in a reckless, unsafe, and unlawful manner, failed to control the
 7
     speed of his vehicle to avoid causing a collision with other vehicles on the roadway, and
 8
 9   changed lanes when it was not safe to do so and caused a collision with Plaintiff’s vehicle.
10       15. 18. Defendant Russel Robert Gavel is also negligent per se for violating A.R.S.
11
     §28-701(A) and A.R.S. §28-729.
12
         16. 19. Defendants LV Express, LLC and/or Defendant Ryder Truck Rental, Inc.
13
14   negligently entrusted its vehicle to Defendant Russel Robert Gavel and negligently

15   permitted Defendant Russel Robert Gavel to operate its motor vehicle.
16
         17. 20. Upon information and belief, at all relevant times Defendant Russel Robert
17
     Gavel was acting as Defendant LV Express, LLC and/or Defendant Ryder Truck Rental,
18
19   Inc.’s agent, and as a result, Defendant Ryder Truck Rental, Inc. is vicariously liable for

20   Defendant Russel Robert Gavel’s negligence.
21
         18. 21. Defendants’ negligence was the proximate cause of Plaintiff’s injuries and
22
     damages.
23
24
25
26

                                                  4
         Case 4:21-cv-00134-SHR Document 1-3 Filed 03/29/21 PageGALLEGO V. GAVEL, ET AL.
                                                                 11 of 20

      BLEAMAN
     LAW FIRM, P.C.



 1       19. 22. As a direct and proximate result of the negligence of Defendants Plaintiff
 2
     sustained injuries requiring medical and health care, past and future, in an amount within
 3
     the jurisdiction of this court to be proven at trial.
 4
 5       20. 23. As a direct and proximate result of the negligence of Defendants, Plaintiff

 6   suffered serious personal injuries and disabilities.
 7
         21. 24. As a direct and proximate result of the above personal injuries, Plaintiff incurred
 8
     medical treatment and significant medical bills.
 9
10       22. 25. As a direct and proximate result of the negligence of Defendants and the above-

11   mentioned injuries, Plaintiff has incurred pain and suffering, present, past, and future, in an
12   amount within the jurisdiction of this court to be proven at trial.
13
         23. 26. As a direct and proximate result of the negligence of Defendants, Plaintiff
14
15   suffered property damage and loss of use.

16       24. 27. As a direct and proximate result of the negligence of Defendants, Plaintiff
17   suffered lost wages.
18
         WHEREFORE, Plaintiff is entitled to judgment in her favor and against Defendants for
19
     the following relief:
20
21           1.       For a fair and reasonable amount to properly compensate Plaintiff for her past
22       and future medical and health care expenses.
23
             2.       For a fair and reasonable amount to properly compensate Plaintiff for her pain
24
         and suffering an emotional suffering.
25
26

                                                    5
         Case 4:21-cv-00134-SHR Document 1-3 Filed 03/29/21 PageGALLEGO V. GAVEL, ET AL.
                                                                 12 of 20

      BLEAMAN
     LAW FIRM, P.C.



 1           3.       For a fair and reasonable amount to properly compensate Plaintiff for her
 2
         property damage and loss of use.
 3
             4.       For a fair and reasonable amount to properly compensate Plaintiff for her lost
 4
 5       wages.

 6           5.       For costs incurred.
 7
             6.       For such further and additional relief as the court deems proper under the
 8
         circumstances.
 9
10                    DATED this 29th day of January, 2021.

11                                               BLEAMAN LAW FIRM, P.C.
12
                                                 By Marc D. Bleaman /s/
13                                                  Marc D. Bleaman
                                                    Elizabeth L. Warner
14                                                  Attorneys for Plaintiff
15
16   COPY of the foregoing emailed this 29th day of January, 2021 to:
17
     Jeremy Johnson
18   Jones Skelton & Hochuli PLC
     40 N. Central Ave. Suite 2700
19   Phoenix, AZ 85004
20   jjohnson@jshfirm.com
     Attorney for Defendants
21
22
23
24
25
26

                                                    6
Case 4:21-cv-00134-SHR Document 1-3 Filed 03/29/21 Page 13 of 20
Case 4:21-cv-00134-SHR Document 1-3 Filed 03/29/21 Page 14 of 20
Case 4:21-cv-00134-SHR Document 1-3 Filed 03/29/21 Page 15 of 20
Case 4:21-cv-00134-SHR Document 1-3 Filed 03/29/21 Page 16 of 20
Case 4:21-cv-00134-SHR Document 1-3 Filed 03/29/21 Page 17 of 20
Case 4:21-cv-00134-SHR Document 1-3 Filed 03/29/21 Page 18 of 20
Case 4:21-cv-00134-SHR Document 1-3 Filed 03/29/21 Page 19 of 20
Case 4:21-cv-00134-SHR Document 1-3 Filed 03/29/21 Page 20 of 20
